           Case 3:19-cv-05108-BHS-JRC Document 44 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JUSTIN E. LEWIS,
                                                             CASE NO. 3:19-cv-05108-BHS-JRC
11                             Plaintiff,
                                                             ORDER TO FILE ANSWER TO
12              v.                                           AMENDED COMPLAINT
13      CRAIG FERGUSON,

14                             Defendant.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17   Magistrate Judge J. Richard Creatura. See Dkt. 8.

18          On April 27, 2020, the Court entered an order granting defendant Ferguson’s motion to

19   dismiss (Dkt. 31) and dismissing plaintiff’s amended complaint. See Dkts. 30, 39. Specifically,

20   the Court dismissed with prejudice plaintiff’s claim that defendant Ferguson violated plaintiff’s

21   First Amendment rights. See Dkt. 39. Additionally, the Court dismissed without prejudice

22   plaintiff’s claim that defendant Ferguson used excessive force against him in violation of his

23   constitutional rights. See id. The Court granted plaintiff leave to file an amended complaint no

24

     ORDER TO FILE ANSWER TO AMENDED
     COMPLAINT - 1
           Case 3:19-cv-05108-BHS-JRC Document 44 Filed 08/31/20 Page 2 of 2



 1   later than June 23, 2020, to allege claims against defendant Ferguson for excessive use of force.

 2   See id. On July 7, 2020, the Court extended the deadline for plaintiff to file an amended

 3   complaint to August 6, 2020. See Dkt. 42.

 4          On July 27, 2020, plaintiff filed a second amended complaint. See Dkt. 43. Pursuant to

 5   28 U.S.C. § 1915(e), the Court has screened the second amended complaint (Dkt. 43) and has

 6   determined that the complaint should be served.

 7          Accordingly, the Court ORDERS:

 8          (1)     The Clerk is directed to file the Response to the Order to Show Cause (Dkt. 43) as

 9          the second amended complaint.

10          (2)     Defendant Ferguson shall file an answer or otherwise respond to plaintiff’s

11          second amended complaint on or before September 21, 2020.

12          (3)     The Clerk shall send a copy of this Order to plaintiff.

13          Dated this 31st day of August, 2020.

14

15

16                                                        A
                                                          J. Richard Creatura
17
                                                          United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER TO FILE ANSWER TO AMENDED
     COMPLAINT - 2
